

117 HR 5043 IH: Federal Disaster Housing Stability Act of 2021
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5043IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Mrs. Demings (for herself and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for a moratorium on evictions from and foreclosures on residences during a major disaster or emergency, and for other purposes.1.Short titleThis Act may be cited as the Federal Disaster Housing Stability Act of 2021.2.Eviction moratorium(a)MoratoriumIn the case of any disaster, the lessor of a covered dwelling that is located within the disaster area with respect to such disaster may not, during the eviction moratorium period with respect to such area—(1)make, or cause to be made, any filing with the court of jurisdiction to initiate a legal action to recover possession of the covered dwelling from the tenant for nonpayment of rent or other fees or charges;(2)charge fees, penalties, or other charges to the tenant related to such nonpayment of rent;(3)increase the amount charged for rental of the dwelling unit, including by recouping such increased rent through fees or charges after the conclusion of such period;(4)in any manner prevent the tenant of the dwelling unit, if such tenant has temporarily relocated, from returning to the dwelling unit and re-establishing occupancy or require the tenant to be re-screened to determine any eligibility for such occupancy; or(5)otherwise terminate a lease or fail to renew a lease.(b)Notice To vacateIn the case of any disaster, the lessor of a covered dwelling unit that is located within the disaster area with respect to such disaster may not—(1)require the tenant to vacate the covered dwelling unit before the date that is 30 days after the date on which the lessor provides the tenant with a notice to vacate; and(2)issue a notice to vacate under paragraph (1) until after the expiration of the eviction moratorium period with respect to such area.(c)Notice of assistanceEach lessor of a covered dwelling unit that is located within a disaster area with respect to a disaster shall notify the lessee of such unit—(1)as soon as possible after the declaration of the disaster of—(A)the damage assessment status of the dwelling unit, with respect to disaster assistance from the Federal Emergency Management Agency and the Small Business Administration;(B)disaster assistance from the Federal Emergency Management Agency and the Small Business Administration for which the lessee may be eligible, with respect to such dwelling unit; and(C)disaster assistance from the Federal Emergency Management Agency and the Small Business Administration for which the lessor may be eligible, with respect to such dwelling unit; and(2)in the case of assistance referred to in paragraph (1)(C) applied for by the lessor—(A)that such assistance has been applied for, upon such application; and(B)that such assistance has been received, upon such receipt.3.Foreclosure moratoriumExcept with respect to a vacant or abandoned property, in the case of any disaster, a servicer of a Federally backed mortgage loan on a property located within the disaster area with respect to such disaster may not, during the foreclosure moratorium period with respect to such area, initiate any judicial or non-judicial foreclosure process, move for a foreclosure judgment or order of sale, or execute a foreclosure-related eviction or foreclosure sale.4.DefinitionsFor purposes of this Act, the following definitions shall apply:(1)Covered dwellingThe term covered dwelling means a dwelling that is occupied by a tenant—(A)pursuant to a residential lease; or(B)without a lease or with a lease terminable under State law; and(2)DisasterThe term disaster means—(A)any national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.); or(B)any major disaster or emergency declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.).(3)Disaster areaThe term disaster area means, with respect to a disaster, any area that at any time is subject to the declaration of such disaster. (4)DwellingThe term dwelling—(A)has the meaning given the term in section 802 of the Fair Housing Act (42 U.S.C. 3602); and(B)includes houses and dwellings described in section 803(b) of such Act (42 U.S.C. 3603(b)).(5)Eviction moratorium periodThe term eviction moratorium period means, with respect to a disaster area, the 90-day period that begins upon—(A)in the case of a covered dwelling unit that is eligible for assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or disaster loan assistance from the Small Business Administration, with respect to such disaster, the sooner of—(i)receipt by the owner of the dwelling unit of all or part of such assistance; or(ii)the expiration of the period of eligibility for assistance under such Act for such dwelling unit with respect to such disaster; or(B)in the case of a covered dwelling unit that is not eligible for assistance referred to in subparagraph (A) with respect to such disaster, the declaration of the disaster for which such declaration was made.(6)Federally backed mortgage loanThe term Federally backed mortgage loan includes any loan (other than temporary financing such as a construction loan) that—(A)is secured by a first or subordinate lien on residential real property (including individual units of condominiums and cooperatives) designed principally for the occupancy of from 1 to 4 families, including any such secured loan, the proceeds of which are used to prepay or pay off an existing loan secured by the same property; and(B)is made in whole or in part, or insured, guaranteed, supplemented, or assisted in any way, by any officer or agency of the Federal Government or under or in connection with a housing or urban development program administered by the Secretary of Housing and Urban Development or a housing or related program administered by any other such officer or agency, or is purchased or securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association.(7)Foreclosure moratorium periodThe term foreclosure moratorium period means, with respect to a disaster area, the 6-month period that begins upon the declaration of the disaster for which such declaration was made.5.ApplicabilityThis Act shall apply with respect to any disaster for which the declaration of the disaster is in effect on the date of the enactment of this Act and any disaster for which such declaration is made after such date of enactment.